DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 27 is currently pending in this US patent application and was examined on its merits.

Information Disclosure Statement
	The information disclosure statement filed in this application has been received and considered.

Claim Interpretation
	Claim 27 recites an otic progenitor cell produced by a particular method. Product-by-process claims are limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. As such, any otic progenitor cell that could have been produced by the instantly recited method will be interpreted to read on the instantly recited cell, regardless of whether the prior art teaches the method steps recited in claim 1. The instant specification indicates that otic progenitor cells produced by the recited method express PAX2, PAX8, FOXG1, and SOX2 (page 20, lines 9-12) and are capable of differentiating into sensory neurons (pages 36-38, Example 3). As such, any prior art otic progenitor cells with these structural characteristics will be interpreted to read on the instantly claimed otic progenitor cells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

As discussed above under Claim Interpretation, the cells of claim 27 are recited using product-by-process language. The Examiner has interpreted the claimed cells as otic progenitor cells that express PAX2, PAX8, FOXG1, and SOX2 and are capable of differentiating into sensory neurons. Cells having these characteristics occur in nature (see the teachings of Chatterjee below under Claim Rejections – 35 USC 102), and Applicant has not provided evidence of a markedly different characteristic between the instantly recited cells and naturally occurring cells with the same structural characteristics. As such, claim 27 recites a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 27 does not recite additional elements that integrate the judicial exception into a practical application because claim 27 does not recite any elements other than the judicial exception.

‘Significantly more’ analysis:
Claim 27 not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 27 does not include any elements other than the judicial exception.

Therefore, claim 27 is directed to subject matter that is not patent-eligible and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al., BMC Genetics 11: 68 (2010).

Chatterjee teaches the differentiation of the inner ear through the initiation of a placode and invagination of the placode to form the otic pit, followed by patterning and differentiation of the otocyst (see entire document, including page 1, right column, paragraph 1, to page 2, left column, paragraph 1). Pax2 and Pax8 are some of the earliest known genes to be expressed in the pre-otic tissue (page 4, right column, paragraph 3). Foxg1 has a critical role in sensory cristae and functions to restrict sensory fate (page 5, left column, paragraph 2). Sox2 guides progenitor cells to develop as sensory precursors (page 6, right column, paragraph 4). The development process gives rise to sensory neurons derived from the placode (page 9, left column, paragraph 3; reads on claim 27; see above under Claim Interpretation for the Examiner’s interpretation of the otic progenitor cells of claim 27 described using product-by-process language).
Therefore, claim 27 is anticipated by Chatterjee and is rejected under 35 U.S.C. 102(a)(1).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/04/2022